--------------------------------------------------------------------------------

TRI-LINK TECHNOLOGIES INC.

AND

TELTRONICS, INC.


AGREEMENT OF PURCHASE AND SALE
OF
VORTEX TECHNOLOGY



--------------------------------------------------------------------------------

OCTOBER 31, 2002











--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page ARTICLE I REPRESENTATIONS AND WARRANTIES OF TRI-LINK 2 1.01.
 Organization 2 1.02.  Authority 2 1.03.  No Violation 2 1.04.  No Conflict 2
1.05.  Capital Structure of Tri-Link 2 1.06.  Ownership of the Existing Vortex
Technology 2 1.07.  Financial Statements 3 1.08.  Regulatory Authorities 3 1.09.
 No Filings or Consents Required3 1.10.  Litigation 4
ARTICLE II REPRESENTATIONS AND WARRANTIES OF TELTRONICS
4 2.01.  Organization 4 2.02.  No Violation 4 2.03.  No Conflict 4 2.04.
 Financial Statements 4 2.05.  Regulatory Authorities 5 2.06.  No Filings or
Consents Required 5 2.07.  Litigation 5
ARTICLE III CERTAIN TRI-LINK RESPONSIBILITIES AND COMMITMENTS
5 3.01.  Shareholder Approval 5 3.02.  Board Representation 6 3.03.  MIKET
License Extension 6
ARTICLE IV PURCHASE OF THE PURCHASED ASSETS
6 4.01.  Purchase of the Purchased Assets6 4.02.  Purchase Price and Payment 6
4.03.  Security 7 4.04.  Technology Escrow 7 4.05.  Conversion Option 7 4.06.
 Royalty Commitment 7 4.07.  Tri-Link Employees 8
ARTICLE V CONDITIONS TO PERFORMANCE
9 5.01.  Conditions to Obligations of Each Party9 5.02.  Conditions to
Obligations of Teltronics9 5.03.  Conditions to Obligations of Tri-Link10
ARTICLE VI INDEMNIFICATION AND LIMITATIONS ON LIABILITY
11 6.01.  Indemnity for Pre-Agreement Actions11 6.02.  Indemnity under this
Agreement11

i

--------------------------------------------------------------------------------

  6.03.  Procedure 12 6.04.  Limitation on Liability 12 6.05.  Sole Remedies 12
ARTICLE VII CONFIDENTIAL INFORMATION; PUBLICITY
13 7.01.  Confidential Information. 13 7.02.  Confidentiality of Agreement;
Publicity.14
ARTICLE VIII CONCILIATION AND ARBITRATION OF DISPUTES
14 8.01.  Conciliation 14 8.02.  Arbitration 14 8.03.  Provisional Remedies 15
ARTICLE IX TERM AND TERMINATION
15 9.01.  Term 15 9.02.  Termination 15 9.03.  Effect of Termination 16
ARTICLE X MISCELLANEOUS
16 10.01.  Amendments and Waivers 16 10.02.  Nonassignability 16 10.03.  No
Third Party Beneficiaries 16 10.04.  Rules of Construction 16 10.05.  Choice of
Law 16 10.06.  Severability of Provisions 16 10.07.  Counterparts; Delivery 17
10.08.  Entire Agreement 17 10.09.  Last Day for Performance Other Than a
Business Day17 10.10.  Notices 17 10.11.  Waiver of Jury Trial 18 10.12.
 Expenses 18 10.13.  Further Assurances 18 10.14.  Force Majeure 18 10.15.
 Brokers and Finders 18 10.16.  Relationship of Parties 18







ii

--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE OF VORTEX TECHNOLOGY

 

          This AGREEMENT OF PURCHASE AND SALE (the "Agreement"), made as of the
31st day of October 2002, is by and between

          TRI-LINK TECHNOLOGIES INC., a corporation incorporated under the
Canada Business Corporations Act with its principal office located in Burnaby,
British Columbia, Canada (Tri-Link"); and

           TELTRONICS, INC., a corporation incorporated under the laws of the
State of Delaware with its principal office located in Sarasota, Florida
("Teltronics").

           Capitalized terms used herein without definition shall have the
meanings ascribed to them in Exhibit A attached hereto. All currency amounts
specified herein are designated in United States Dollars.

R E C I T A L S

           WHEREAS, Tri-Link has developed and is the sole and exclusive owner
of, inter alia, certain proprietary technology that enables telephony to be
implemented over a standard Ethernet local area network (the "Existing Vortex
Technology"). The specifications for the Existing Vortex Technology are set
forth on Exhibit B attached hereto; and

          WHEREAS, Tri-Link is currently making further developments to the
Existing Vortex Technology with a view to making it commercially viable and
meeting the specifications set forth on Exhibit C attached hereto; and

           WHEREAS, Teltronics desires to purchase from Tri-Link, on the terms
and conditions herein specified, all of Tri-Link's right, title and interest in,
under and to (a) the Existing Vortex Technology, (b) the Developed Vortex
Technology (as defined herein) (to the extent that it is not already owned by
Teltronics), and (c) all tangible and intangible assets associated with the
Existing Vortex Technology and the Developed Vortex Technology (the "Vortex
Technology Assets"). The Vortex Technology Assets are set forth on Exhibit D
attached hereto. The Existing Vortex Technology, the Developed Technology Assets
and the Vortex Technology Assets are collectively referred to herein as the
"Purchased Assets;" and

           WHEREAS, Tri-Link desires to sell the Purchased Assets to Teltronics
on the terms and conditions herein specified.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Teltronics and
Tri-Link hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I
REPRESENTATIONS AND WARRANTIES OF TRI-LINK

          Tri-Link represents and warrants to Teltronics as follows:

           1.01.     Organization.  Tri-Link is a corporation duly organized,
validly existing and in good standing under the laws of Canada and has all
requisite power and authority to conduct its business as it is currently being
conducted and to own and use its properties.

           1.02.     Authority.  Tri-Link has all requisite corporate power and
authority to execute and deliver this Agreement and each of the other Operative
Documents to which it is a party and to perform its obligations hereunder and
thereunder. Such execution, delivery, performance and consummation have been
duly authorized by all necessary corporate action on the part of Tri-Link. This
Agreement has been duly executed and delivered by Tri-Link by its duly
authorized officers, and constitutes a valid and legally binding obligation of
Tri-Link, enforceable against it in accordance with its terms, except as the
same may be limited by (i) applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws from time to time in effect affecting
creditors' rights generally or (ii) equitable principles of general application.

          1.03.      No Violation. Tri-Link is not, and its execution of this
Agreement will not cause it to be, in violation of any term of any of its
organizational documents or any agreement or instrument to which it is a party,
any Law, or any applicable Order, which violation could reasonably be expected
to have a Material Adverse Effect on its ability to enter into, execute, deliver
or perform its obligations under this Agreement or any of the Operative
Documents.

           1.04.     No Conflict.  The execution and delivery of this Agreement
and the other Operative Documents and the consummation of the transactions
contemplated herein and therein do not and will not violate or constitute a
breach or default under Tri-Link's organizational documents or under the terms
and conditions of any documents, agreements or other writings to which it is a
party or by which any of its properties or assets might be bound, which
violation, breach or default could reasonably be expected to have a Material
Adverse Effect on Tri-Link.

           1.05.     Capital Structure of Tri-Link.  The shareholders of
Tri-Link and the number(s) and class(es) of shares held of record by each of
them and the holders of options and share purchase warrants of Tri-Link and the
number(s) and class(es) of shares of Tri-Link which each of them is entitled to
purchase are set forth in Exhibit E attached hereto.

           1.06.     Ownership of the Existing Vortex Technology.   Tri-Link
owns all right, title and interest in, under and to the Existing Vortex
Technology, free of any liens or other encumbrances, except as specified in this
Section 1.06 and except for such security interests therein as have been granted
to those of its creditors specified in Exhibit F attached hereto (the "Tri-Link
Secured Creditors"), as well as all other Intellectual Property that is or has
been used or exploited in the Existing Vortex Technology, or that may be
necessary for such further development of the Existing Vortex Technology in
order to render it commercially viable as the Developed Vortex Technology. All
of Tri-Link's rights in, under and to the Existing Vortex

2

--------------------------------------------------------------------------------

Technology are and all of the Intellectual Property licensed, used or exploited
by Tri-Link in connection with the Existing Vortex Technology is valid and
subsisting and in full force and effect, and no such rights have been and no
such Intellectual Property has been cancelled, expired or abandoned. Michael
Tsiroulnikov (d/b/a MIKET DSP Solutions) is the owner of the Source Code and
algorithms for the signal processing component of the Existing Vortex Technology
(except the Acoustic Echo Canceller comprised therein), and all such Object Code
as may be derived therefrom, and has granted to Tri-Link an irrevocable,
perpetual, worldwide, royalty-free license (the "MIKET License") to embed and
use in its existing and future products such Source Code and algorithms and all
such Object Code as may be derived therefrom (a true copy of such Source Code
and Object Code has been delivered to and received by Teltronics), which license
is transferable with the consent of Michael Tsiroulnikov, which may not be
unreasonably withheld. Philip Houghton and Darwin Rambo are the owners of the
operating system comprised in and used by the Existing Vortex Software and have
granted to Tri-Link an irrevocable, perpetual, worldwide, royalty-free license
(the "Operating System License") to embed and use in its existing and future
products such operating system (a true copy of such operating system has been
delivered to and received by Teltronics), which license is transferable without
consent. The Existing Vortex Technology does not infringe, misappropriate,
dilute or violate the Intellectual Property rights of any third party and, to
the best of Tri-Link's knowledge, no third party is infringing,
misappropriating, diluting or violating the Existing Vortex Technology. Upon the
purchase of the Purchased Assets by Teltronics pursuant to Section 4.01 hereof,
Teltronics will acquire the sole and exclusive ownership of all Intellectual
Property comprised of the Vortex Technology including all rights to perfect such
ownership through the application for patent protection, free of claims or
opposition from any person who now owns or may acquire any of the other assets
or properties of Tri-Link.

           1.07.     Financial Statements.  The balance sheet of Tri-Link as at
December 31, 2001, and the related statement of cash flow for the fiscal year
then ended, certified by KPMG LLP, a copy of which is attached hereto as Exhibit
G (the "Tri-Link Financial Statements"), fairly present the financial condition
of Tri-Link as at such date and the results of operations of Tri-Link for the
year then ended, all in accordance with Canadian GAAP, consistently applied,
and, since December 31, 2001, there has been no material adverse change in any
such condition or operations.

           1.08.     Regulatory Authorities.  Tri-Link possesses all licenses
and permits and other authorizations by Regulatory Authorities necessary to the
conduct of its business and to provide to Teltronics the benefits afforded by
this Agreement and the other Operative Documents, except those the lack of which
would not have a Material Adverse Effect on its business or its ability to
provide such benefits. Tri-Link has not received notice from any Regulatory
Authority indicating that such Regulatory Authority would oppose or not grant or
issue its Consent, if required, with respect to the transactions contemplated by
this Agreement and the other Operative Documents.

           1.09.     No Filings or Consents Required.   No action of, or filing
or registration with or notification of, or Consent of, any Regulatory Authority
or any other third party, except the consents of the Tri-Link Secured Creditors
and of Michael Tsiroulnikov (d/b/a MIKET DSP Solutions) to Tri-Link executing,
delivering and performing this Agreement, each of which has been obtained by
Tri-Link, is required by Tri-Link to authorize, or is otherwise required in

3

--------------------------------------------------------------------------------



connection with, the execution, delivery and performance by Tri-Link of this
Agreement or any of the other Operative Documents.

           1.10.     Litigation.  There is no litigation relating to Tri-Link's
business or any of its properties or assets, its funding capabilities or any of
its joint venture relationships that is pending, or threatened, in or before any
court, commission, arbitration tribunal, or judicial, governmental or
administrative department, body, agency, administrator or official, grand jury
or any other forum for the resolution of grievances, against Tri-Link which
would reasonably be required to be disclosed to Tri-Link's auditors under
Canadian GAAP in connection with an audit of the financial statements of
Tri-Link, except for a potential claim related to a breach of Tri-Link's
Shareholder Agreement, as specified in Note 11 to the Tri-Link Financial
Statements (attached hereto as Exhibit G) and potential actions that may be
taken by unpaid trade suppliers.

OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT
OR IN THE OTHER OPERATIVE DOCUMENTS, TRI-LINK MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF TELTRONICS

          Teltronics represents and warrants to Tri-Link as follows:

           2.01.     Organization.   Teltronics is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with all requisite power and authority to conduct its business as it is
currently being conducted and to own and use its properties.

           2.02.     No Violation.  Teltronics is not, and execution of this
Agreement will not cause it to be, in violation of any term of any of its
organizational documents or any agreement or instrument to which it is a party,
any Law, or any applicable Order, which violation could reasonably be expected
to have a Material Adverse Effect on its ability to enter into, execute, deliver
or perform its obligations under this Agreement.

           2.03.     No Conflict.  The execution and delivery of this Agreement
and the other Operative Documents and the consummation of the transactions
contemplated herein and therein do not violate or constitute a breach or default
under the organizational documents of Teltronics or under the terms and
conditions of any documents, agreements or other writings to which Teltronics is
a party or by which any of its properties or assets might be bound, which
violation, breach or default could reasonably be expected to have a Material
Adverse Effect on Teltronics.

           2.04.     Financial Statements.  The consolidated balance sheet of
Teltronics and its consolidated Subsidiaries as at December 31, 2001, and the
related consolidated statement of cash flows and consolidated statement of
changes in financial position of Teltronics and its consolidated Subsidiaries
for the fiscal year then ended, certified by Ernst & Young, LLP, independent
public accountants, a copy of which is attached hereto as Exhibit H, fairly
present

4

--------------------------------------------------------------------------------

the financial condition of Teltronics and its consolidated Subsidiaries as at
such date and the consolidated results of operations of Teltronics and its
consolidated Subsidiaries for the year then ended, all in accordance with U.S.
GAAP, consistently applied, and, since December 31, 2001, there has been no
material adverse change in any such condition or operations.

           2.05.     Regulatory Authorities.  Teltronics possesses all licenses
and permits and other authorizations by Regulatory Authorities necessary to the
conduct of its business and to provide the services anticipated to be provided
by it under the Operative Documents except those licenses, permits and
authorizations the lack of which would not have a Material Adverse Effect on its
business or its ability to provide such services. Teltronics has not received
notice from any Regulatory Authority indicating that such Regulatory Authority
would oppose or not grant or issue its Consent, if required, with respect to the
transactions contemplated by this Agreement and the other Operative Documents.

           2.06.     No Filings or Consents Required.  No action of, or filing
or registration with or notification of, or Consent of, any Regulatory Authority
or any other third party is required by Teltronics to authorize, or is otherwise
required by Teltronics in connection with, the execution, delivery and
performance by Teltronics of this Agreement or any of the other Operative
Documents.

           2.07.     Litigation.  There is no litigation relating to Teltronics'
business or any of its properties or assets, its funding capabilities or any of
its joint venture relationships that is pending, or threatened, in or before any
court, commission, arbitration tribunal, or judicial, governmental or
administrative department, body, agency, administrator or official, grand jury
or any other forum for the resolution of grievances, against Teltronics which
would reasonably be required to be disclosed to Teltronics' auditors under U.S.
GAAP in connection with an audit of the consolidated financial statements of
Teltronics.

OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT
OR IN THE OTHER OPERATIVE DOCUMENTS, TELTRONICS MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS.

ARTICLE III

CERTAIN TRI-LINK RESPONSIBILITIES AND COMMITMENTS

           3.01.     Shareholder Approval.  Notwithstanding that such approvals
are not otherwise required to be obtained in order for Tri-Link to be permitted
to consummate the transactions contemplated by this Agreement, Tri-Link shall
cause separate meetings of the holders of each class of its outstanding shares
to be held not later than January 1, 2003, at which meetings the holders of each
class of Tri-Link's outstanding shares shall be asked to consider and, if
thought fit, approve, as a class, by a special resolution requiring at least 2/3
of the votes cast in respect thereof to be cast in favour thereof, the
consummation by Tri-Link of the transactions contemplated by this Agreement.

5

--------------------------------------------------------------------------------

           3.02.     Board Representation.  Tri-Link shall, forthwith after
execution of this Agreement, cause the board of directors of Tri-Link to create
a vacancy and fill it with a representative designated by Teltronics. Teltronics
shall be entitled to a single seat on the board of directors of Tri-Link until
the Closing Time.

           3.03.     MIKET License Extension.  Tri-Link shall, at or before the
Closing, procure an amendment of the MIKET License which extends the license of
the software and algorithms covered thereby to include all of the signal
processing software and algorithms owned by Michael Tsiroulnikov (d/b/a MIKET
DSP Solutions) that are to be included in or covered by the Developed Vortex
Technology.

ARTICLE IV

PURCHASE OF THE PURCHASED ASSETS

           4.01.     Purchase of the Purchased Assets.  Teltronics shall
purchase from Tri-Link and Tri-Link shall sell, assign transfer and convey to
Teltronics, at the Closing Time, all right, title and interest in, under and to
the Purchased Assets, upon the terms set forth in this Article IV and subject to
such other conditions as are set forth herein. Until the Closing Time, Tri-Link
shall retain exclusive ownership of all right, title and interest, including all
Intellectual Property Rights, in and to the Vortex Technology and the Vortex
Technology Assets and Teltronics shall not, prior to the Closing Time, acquire
any Rights in or to the Vortex Technology and/or the Vortex Technology Assets.

           4.02.     Purchase Price and Payment.  The purchase price for the
Purchased Assets (the "Purchase Price") shall be Two Million Five Hundred
Thousand Dollars ($2,500,000), which shall be paid:

          (a)      $250,000 in immediately available funds at the Closing; and

          (b)      $2,250,000 in twelve equal quarterly principal installments
of $187,500, plus accrued interest, with first payment being due on the first
Business Day of the third month following the month in which the Closing occurs
and with subsequent installments of principal and interest being payable on the
first Business Day of each third month thereafter, until the entirety of the
Purchase Price has been paid.

The unpaid portion of the Purchase Price from time to time remaining unpaid
shall bear interest at the rate of Six and One Half Percent (6.5%) per annum.
Such interest as has accrued thereon up to the end of the month preceding the
month in which each installment of the Purchase Price is required to be paid
pursuant to Section 4.02(b) shall be paid at the time that such installment of
the Purchase Price is required to be paid. The obligations of Teltronics to so
pay the said balance of the Purchase Price and interest so accrued thereon shall
be evidenced by a promissory note in the form set out in Exhibit I attached
hereto (as the same may be re-issued from time to time as provided herein, the
"Teltronics Note"), which Teltronics shall execute and deliver to Tri-Link at
the Closing.

6

--------------------------------------------------------------------------------

           4.03.     Security.  As security for payment of the balance of the
Purchase Price from time to time remaining unpaid and such interest as shall
from time to time have accrued thereon and remain unpaid, Teltronics shall at
the Closing grant to Tri-Link a priority security interest in the Vortex
Technology (as it may be constituted from time to time) and the Vortex
Technology Assets and a junior security interest in all of the other property
and assets of Teltronics, subordinate in all respects to all present and future
bank and other institutional indebtedness of Teltronics, including all
obligations of Teltronics to Harris Corporation and Finova Mezzanine Capital,
Inc. (as they may be constituted from time to time), each substantially in
accordance with (a) the Teltronics Security Agreement (in the form of Exhibit J
attached hereto) and sufficient to perfect a security interest in such
collateral in each of the states of the United States and each of the provinces
of Canada in which such collateral might be located and (b) such other
agreements as may be required to effect the specified priorities among the
security interests then existing in such collateral in each case reasonably
acceptable to the parties hereto.

           4.04.     Technology Escrow.  At the Closing, Teltronics and Tri-Link
shall deliver joint escrow instructions to Foley & Lardner (the "Escrowholder")
in the form of Exhibit K attached hereto (the "Joint Escrow Instructions"),
pursuant to which Teltronics shall, inter alia, until all of its obligations
under the Teltronics Note have been satisfied, deliver to the Escrowholder, on
the first Business Day of each calendar quarter, a true copy of the Source Code
for the Vortex Software, as then constituted, a true copy of the Vortex
Documentation, as then constituted, as has not theretofore been delivered to the
Escrowholder, and true copies (on or in whatever media the originals thereof are
embodied) of the Vortex Technical Information, as then constituted, as has not
theretofore been delivered to the Escrowholder, and pursuant to which the
Escrowholder shall, in the event of an uncured default by Teltronics hereunder,
deliver to Tri-Link all of the materials so delivered, and, otherwise, upon all
of the obligations of Teltronics under the Teltronics Note having been
satisfied, return to Teltronics all of the materials so delivered, in each case
unless prevented from doing so by an Order of a court of competent jurisdiction,
pursuant to an interpleader action initiated by the Escrowholder or otherwise.

           4.05.     Conversion Option.  Tri-Link shall be entitled, at its sole
option, to convert, at any time and from time to time, in accordance with and
subject to the Conversion Provisions specified in Exhibit L attached hereto,
increments of not less than $250,000 of the balance of the Purchase Price then
remaining unpaid into shares of Teltronics' voting common stock, at the rate of
$1.00 per share (as the same may be adjusted from time to time as herein
provided, the "Conversion Price"), so long as the total of all amounts
theretofore so converted and then to be so converted does not exceed Seven
Hundred and Fifty Thousand Dollars ($750,000). Upon any such conversion being
effected, each installment amount thereafter payable in respect of the Purchase
Price shall be reduced, to be equal to: (a) such installment amount as would
otherwise have been payable in respect thereof, less (b) the amount in respect
of which such conversion was effected divided by the number of installment
payments remaining to be made at the time such conversion was effected.
Teltronics covenants that all of the securities that are issued to Tri-Link upon
conversion being effected hereunder will be duly and validly issued and will be
fully paid and non-assessable.

           4.06.     Royalty Commitment.  For the period commencing on the
closing and ending on the fifth anniversary thereof, Teltronics shall pay to
Tri-Link royalties as follows:

7

--------------------------------------------------------------------------------

                      (a)     Four percent (4%) of "Net Revenue" derived from
following components of the Vortex Technology: Vortex S.E. Controller Software,
Vortex S.E. QSAP, SLIC and POTS, PC-Phone and Analog PSTN Gateway, all as
defined in Exhibit C attached hereto;

                      (b)     Two percent (2%) of "Net Revenue" derived from the
following components of the Vortex Technology: Digital PSTN Gateway, H.323 WAN
Gateway and BRI Gateway, all as defined in Exhibit C attached hereto.

                      For purposes of this Agreement "Net Revenue" means monies
actually received by Teltronics in connection with the sale, licensing,
distribution or other exploitation of the Vortex Technology (as delineated in
Sections 4.07 (a) and (b) above), but shall exclude sales and use taxes,
returns, refunds, rebates, and separately stated shipping and handling costs or
separately stated maintenance, support, and engineering fees. The term "Net
Revenue" shall not include any monies received by Teltronics in connection with
the sale, licensing, distribution or other exploitation of its own products and
services (including those products and services that interface, integrate or are
compliant with the Vortex Technology), whether in existence as of the date
hereof or developed in the future, provided that such products or services do
not incorporate, use or comprise (otherwise than by way of interfacing,
integrating or being compliant with) the Vortex Technology (or any portion or
portions thereof). Teltronics presently has no intention of offering the Vortex
Technology as part of an integrated system with any of its products or services,
however, in the event that Teltronics proposes to offer the Vortex Technology as
part of an integrated system, it will do so pursuant to a published price list
with a separate line item designation for the Vortex Technology component of the
system. In the event Tri-Link disagrees with the pricing allocations reflected
in such price list, the dispute resolution provisions of Article VIII shall
apply. Teltronics shall maintain adequate records to verify all reports and
payments to be made to Tri-Link pursuant to this Section 4.06 for a period of
two (2) years following the date of its termination. Tri-Link shall have the
right to select an independent certified public accountant mutually agreeable to
the parties to inspect no more frequently than annually the records of
Teltronics on reasonable notice and during regular business hours to verify the
reports and payments required hereunder. If such inspection should disclose any
underreporting, Teltronics shall pay Tri-Link such amount within thirty (30)
days of the conclusion of such inspection. The entire cost of such inspection
shall be borne by Tri-Link; provided however, that if Teltronics is determined
by such inspection to have underpaid royalties by five percent (5%) or more,
then the cost of such audit shall be borne by Teltronics. Each royalty payment
shall be accompanied by a statement setting forth in sufficient detail the basis
upon which royalties were calculated.

           4.07.     Tri-Link Employees.  Teltronics shall assume and be liable
for the accrued vacation pay and other statutory obligations owed by Tri-Link to
its employees from August 1, 2002 through the Closing Time. In the event
Teltronics fails to purchase the Purchased Assets in accordance with Section
4.01 hereof, Teltronics shall not, prior to May 1, 2004, solicit or seek to
employ any person who was an employee of Tri-Link at any time during the term of
this Agreement.

8

--------------------------------------------------------------------------------

ARTICLE V
CONDITIONS TO PERFORMANCE

           5.01.     Conditions to Obligations of Each Party.  The obligations
of each party to be performed under this Agreement and consummate the
transactions contemplated hereby are subject to the condition, unless waived
pursuant to Section 10.01 of this Agreement, that no court or Regulatory
Authority of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or
permanent) or taken any other action which prohibits, materially restricts or
makes illegal consummation of any of the transactions contemplated by this
Agreement or any of the other Operative Documents.

           5.02.     Conditions to Obligations of Teltronics.  The obligations
of Teltronics to be performed under this Agreement and consummate the
transactions contemplated hereby are subject to the satisfaction of the
following conditions, unless waived by Teltronics pursuant to Section 10.01 of
this Agreement:

           (a)     Representations and Warranties of Tri-Link.  Each and every
warranty and representation of Tri-Link contained in this Agreement shall be
true and correct as of the date hereof and an executive officer of Tri-Link
shall have delivered a certificate to Teltronics to such effect upon the
execution of this Agreement, in a form reasonably acceptable to Teltronics (the
"Initial Tri-Link Certificate"), and each and every warranty and representation
of Tri-Link contained in this Agreement shall be true and correct as of the
Closing Time;

           (b)     Consents and Approvals. There shall be appended to and
incorporated by reference in the Initial Tri-Link Certificate the consents of
the Tri-Link Secured Creditors to the execution, delivery and performance of
this Agreement by Tri-Link and the consent of Michael Tsiroulnikov to the
assignment and transfer of the MIKET Licence to Teltronics at the Closing Time.
Tri-link shall, by January 1, 2003, have obtained the approval of the holders of
each class of its outstanding shares, by special resolution, to consummate the
transactions contemplated by this Agreement;

           (c)     Closing Documentation.  Tri-Link shall have tendered to
Teltronics at the Closing:

  (i)

a certificate of an executive officer of Tri-Link certifying that each and every
warranty and representation of Tri-Link contained in this Agreement is true and
correct as of the Closing Time, in a form reasonably acceptable to Teltronics,
having appended thereto and incorporated by reference therein certified true
copies of the special resolutions of the holders of each class of shares of
Tri-Link approving the consummation by Tri-Link of the transactions contemplated
by this Agreement, together with a certification that each such resolution was
duly passed as a special resolution at a duly called and constituted meeting of
the holders of the applicable class of shares and has not prior to the Closing
Time been amended

9

--------------------------------------------------------------------------------

   

or varied in any way or rescinded and is full force and effect as of the Closing
Time;


  (ii)

the Joint Escrow Instructions, duly executed by Tri-Link;


  (iii)

the consent of Michael Tsiroulnikov (d/b/a MIKET DSP Solutions) to the amendment
of the MIKET License pursuant to Section 3.03 hereof and its assignment to
Teltronics hereunder;


  (iv)

the assignment of the MIKET License as amended pursuant to Section 3.03 hereof
and the Operating System License;


  (v)

true copies, on the same media as that on which the originals are recorded, of
all documents and other items that comprise the Developed Vortex Technical
Information; and


           (d)     Other Documents.  All other instruments and documents
required by this Agreement and the other Operative Documents to be provided by
Tri-Link, and such other instruments and documents as Teltronics and/or its
counsel may reasonably request Tri-Link to provide, consistent with the
provisions hereof and thereof, shall have been provided by Tri-Link.

           5.03.     Conditions to Obligations of Tri-Link.  The obligations of
Tri-Link to be performed under this Agreement and consummate the transactions
contemplated hereby are subject to the satisfaction of the following conditions,
unless waived by Tri-Link pursuant to Section 10.01 of this Agreement:

           (a)     Representations and Warranties of Teltronics.  Each and every
warranty and representation of Teltronics contained in this Agreement shall be
true and correct as of the date hereof and an executive officer of Teltronics
shall have delivered a certificate to Tri-Link to such effect upon the execution
of this Agreement, in a form reasonably acceptable to Tri-Link, and each and
every warranty and representation of Teltronics contained in this Agreement
shall be true and correct as of the Closing Time; and

           (b)     Closing Documentation.  Teltronics shall have tendered to
Tri-Link at the Closing:

  (i)

a certificate of an executive officer of Teltronics certifying that each and
every warranty and representation of Teltronics contained in this Agreement is
true and correct as of the Closing Time, in a form reasonably acceptable to
Tri-Link;


  (ii)

a bank draft or cashier's check payable to Tri-Link in the amount of Two Hundred
and Fifty Thousand Dollars ($250,000.00);


  (iii)

the Teltronics Note;



10

--------------------------------------------------------------------------------


  (iv)

the Teltronics Security Agreement; and


  (v)

the Joint Escrow Instructions duly executed by Teltronics.



           (c)     Other Documents.  All other instruments and documents
required by this Agreement and the other Operative Documents to be provided by
Teltronics, and such other instruments and documents as Tri-Link and/or its
counsel may reasonably request Teltronics to provide, consistent with the
provisions hereof and thereof, shall have been provided by Teltronics.

ARTICLE VI
INDEMNIFICATION AND LIMITATIONS ON LIABILITY

           6.01.     Indemnity for Pre-Agreement Actions.  From and after the
date hereof, Tri-Link shall indemnify, defend and hold harmless Teltronics, and
its shareholders, officers, directors, agents, representatives, and employees
(Tri-Link is referred to in this Section 6.01 as the "Indemnifying Party," and
the party to whom such indemnification obligation is owed is referred to in this
Section 6.01 as the "Indemnified Party"), from and against, any and all actions,
claims, losses, costs, liabilities, and expenses (including reasonable
attorneys' fees) resulting from or arising out of any act or omission (occurring
entirely before the date hereof) of Tri-Link or any officer, employee,
representative or agent of Tri-Link (collectively "Pre-closing Claims") and will
promptly reimburse any Indemnified Party for all Pre-closing Claims as incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened action or proceeding (collectively, "Proceeding"), whether
or not such Indemnified Party is a formal party to any such Proceeding. An
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld) settle,
compromise or consent to the entry of any judgment in any pending or threatened
Proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Party is an actual or potential party to such
Proceeding), provided, however, that the Indemnified Party may execute such
settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding if same includes an unconditional release of the
Indemnifying Party hereunder from all liability arising out of such Proceeding.

           6.02.     Indemnity under this Agreement.  From and after the date
hereof, Tri-Link shall indemnify, defend and hold harmless Teltronics and its
shareholders, officers, directors, agents, representatives, and employees, and
Teltronics shall indemnify, defend and hold harmless Tri-Link and its
shareholders, officers, directors, agents, representatives, and employees
(Tri-Link or Teltronics, as applicable, shall be referred to in this Section
6.02 as the case may be as the "Indemnifying Party" and the party to whom such
indemnification obligation is owed is referred to in this Section 6.02 as the
"Indemnified Party"), from and against any and all actions, claims, losses,
costs, liabilities, and expenses (including reasonable attorneys' fees)
resulting from or arising out of any breach by the Indemnifying Party of any
representation, warranty, or covenant by such Indemnifying Party in this
Agreement (collectively, for purposes of this Section 6.02 only, "Claims") and
will promptly reimburse any Indemnified Party for all Claims as incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened action or proceeding (collectively, "Proceeding"), whether or not
such Indemnified Party is a formal party to any such Proceeding.

11

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Indemnifying Party shall not be liable (a)
for any amount paid by or on behalf of an Indemnified Party in settlement of any
Claim without the consent of the Indemnifying Party (which consent shall not be
unreasonably withheld), or (b) in respect of any losses, claims, damages,
liabilities or expenses that a court of competent jurisdiction shall have
determined by final judgment resulted primarily from the bad faith, negligence,
or willful misconduct of an Indemnified Party. An Indemnified Party shall not,
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld), settle, compromise or consent to the entry of any
judgment in any pending or threatened Proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Party is
an actual or potential party to such Proceeding), provided, however, that the
Indemnified Party may execute such settlement, compromise or consent to the
entry of judgment in any pending or threatened Proceeding if the same includes
an unconditional release of the Indemnifying Party hereunder from all liability
arising out of such Proceeding.

           6.03.     Procedure.  Promptly after a party to whom an
indemnification obligation is owed hereunder (an "Indemnified Party") receives
notice of the commencement of any Proceeding in respect of which indemnification
may be sought hereunder, the Indemnified Party will notify the party that is
obligated to indemnify hereunder (an "Indemnifying Party"); but the omission to
so notify the Indemnifying Party shall not relieve the Indemnifying Party from
any obligation hereunder unless, and only to the extent that, such omission
results in the Indemnifying Party's forfeiture of substantive rights or
defenses. If any such Proceeding shall be brought against the Indemnified Party,
the Indemnifying Party shall, upon written notice given reasonably promptly
following the Indemnified Party's notice to the Indemnifying Party of any such
Proceeding, be entitled to assume the defense thereof at its own expense with
counsel chosen by the Indemnifying Party and reasonably satisfactory to the
Indemnified Party; provided; however, that any Indemnified Party may, at its own
expense, retain separate counsel to participate in such defense.

           6.04.     Limitation on Liability.  IN NO EVENT SHALL ANY PARTY
HERETO BE LIABLE TO THE OTHER UNDER ANY THEORY OF TORT, CONTRACT, STRICT
LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY LOST PROFITS, EXEMPLARY,
PUNITIVE, SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, EACH OF WHICH
IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES REGARDLESS OF WHETHER ANY PARTY
HERETO HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER,
THAT THE FOREGOING DOES NOT PRECLUDE ANY PARTY FROM BEING INDEMNIFIED AGAINST
THIRD-PARTY CLAIMS UNDER ANY OF THE FOREGOING THEORIES OR FOR ANY OF THE
FOREGOING DAMAGES.

           6.05.     Sole Remedies.  Teltronics and Tri-Link, on behalf of
themselves and their respective Affiliates, agree that from and after the date
hereof their sole remedies for any breach of any representation, covenant or
warranty contained in this Agreement shall be limited to the right of
indemnification as and to the extent set forth in this Article VI and waive any
and all other remedies available at law or in equity, provided, however, that
this limitation shall not apply in respect of any action brought for fraud.

12

--------------------------------------------------------------------------------

ARTICLE VII
CONFIDENTIAL INFORMATION; PUBLICITY

           7.01.     Confidential Information.

           (a)     The parties agree that any and all technical, financial,
operations or business information including, but not limited to, technical know
how, customer data, marketing plans, customer lists, customer information,
customer account numbers, the status of any account, pricing information,
computer access codes, instruction and/or procedural manuals, operating policies
and manuals, or financial data of either party ("Information") furnished or
disclosed by either party to the other or obtained by either party as a result
of its activities under or in connection with this Agreement shall be deemed the
property of the disclosing party and, when in tangible form, shall be returned
by the receiving party to the disclosing party upon request, along with any
copies as may be authorized herein.

           (b)     "Information" shall not include: (1) information previously
known to the receiving party free of any obligation to keep it confidential, as
evidenced by written records; (2) information that has been or subsequently is
made public, through no wrongful act of the receiving party or any third party;
or (3) information that is received from a third party without restriction and
without breach of this Agreement, other than information provided to such party
in connection with its performance of this Agreement or any of the other
Operative Documents.

           (c)     Each party agrees that it shall hold Information in
confidence and shall not make disclosure of Information to anyone except such of
its employees or third party contractors or agents to whom such disclosure is
necessary for the purpose of and as permitted in performance of this Agreement,
except in the following circumstances: (i) to the extent necessary to comply
with a specific applicable law or the valid final order of a court of competent
jurisdiction in which the party making the disclosure or communication shall
notify the other party in writing and shall seek confidential and proprietary
treatment of the information; (ii) as part of normal reporting or review
procedures of such party's Board of Directors, parent company, auditors and
attorneys; provided, however, that such persons or entities agree to be bound by
the provisions of this paragraph; (iii) to enforce its rights legally under this
Agreement in a court of competent jurisdiction; or (iv) such information as is
part of the public domain through disclosure other than by or through such
party. Each party shall appropriately notify each employee, contractor, or agent
to whom Information is disclosed that any such disclosures are made in
confidence and shall be kept in confidence by such employee, contractor, or
agent, and shall require any third party contractor or agent to sign a written
agreement to maintain the confidentiality of the Information.

           (d)     If the transactions contemplated by this Agreement are not
consummated, the parties shall maintain the confidentiality of Information, and
such Information shall not be used to the detriment of the disclosing party or
otherwise in any manner, and all such Information (including copies and extracts
thereof) shall be returned to the disclosing party immediately upon its written
request.

13

--------------------------------------------------------------------------------

           (e)     The obligations of the parties hereunder shall survive and be
enforceable by temporary and permanent injunctive relief against the breaching
party and its employees, officers, directors, agents, representatives, and
contractors notwithstanding any termination of this Agreement.

           7.02.     Confidentiality of Agreement; Publicity.

           (a)     Except as required by law, each of the parties shall keep
confidential and not disclose, and shall cause their officers, employees, and
agents to keep confidential and not disclose, any of the terms and conditions of
this Agreement or any of the other Operative Documents to any third party
without the prior written consent of the other party.

           (b)     The obligations of the parties hereunder shall survive and be
enforceable by temporary and permanent injunctive relief against the breaching
party and its employees, officers, directors, agents, representatives, and
contractors notwithstanding any termination of this Agreement.

           (c)     Each party will consult with the other party prior to issuing
any press release or otherwise making any public statement with respect to the
transactions contemplated by this Agreement, and will not issue any such release
or make any such statement over the reasonable objection of the other party,
except as required by law or the rules and regulations of any relevant
securities exchange or quotation system.

ARTICLE VIII
CONCILIATION AND ARBITRATION OF DISPUTES

           8.01.     Conciliation.  In the event of any dispute, claim, question
or disagreement arising out of or relating to this Agreement or any of the other
Operative Documents, other than a matter for which a dispute resolution
mechanism is specifically provided in this Agreement (including but not limited
to a party's right to seek specific performance, judicial remedies or injunctive
relief as provided in Sections 7.01 or 7.02 hereof) the parties shall use
commercially reasonable efforts to settle such dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties. If settlement is not
otherwise possible within a reasonable time (not to exceed 20 days), the Chief
Executive Officers, Chief Financial Officers, or other comparable senior
executive officers of Teltronics and Tri-Link shall become involved in such
efforts.

           8.02.     Arbitration.  If the parties do not reach a solution within
a period of thirty (30) days after a matter is referred for conciliation, as
provided above, the dispute shall be submitted to final and binding arbitration
as the sole and exclusive remedy for such dispute. Unless prohibited by
applicable law, any claim shall be made by filing a written demand for
arbitration within one (1) year following the conduct, act or other event or
occurrence first giving rise to the claim; otherwise, the right to any remedy
shall be deemed forever waived and lost. The right and duty of the parties to
this Agreement to resolve any disputes by arbitration shall be governed
exclusively by, and arbitration shall take place according to the commercial
arbitration

14

--------------------------------------------------------------------------------

rules of the American Arbitration Association in effect as of the date hereof.
The arbitration shall be held at a mutually acceptable time and place in
Toronto, Ontario, Canada. Each party will select one arbitrator and the two so
chosen will select a third, and failing selection of an arbitrator by either
party or by the two chosen by the parties, the arbitrator(s) shall be selected
from a panel of neutral arbitrators provided by the American Arbitration
Association and shall be chosen by the striking method. The parties each shall
bear all of their own costs of arbitration; however, the fees of the arbitrators
shall be divided equally between the parties. The arbitrators shall have no
authority to amend or modify the terms of this Agreement or any of the other
Operative Documents. Each party further agrees that, unless such a limitation is
prohibited by applicable law, the other party shall not be liable for punitive
or exemplary damages and the arbitrators shall have no authority to award the
same. The award or decision by a majority of the arbitrators shall be final and
binding on the parties and may be enforced by judgment or order of any court
located in the Province of British Columbia or the State of Florida (an
"Arbitration Jurisdiction Court") or by any other court having jurisdiction over
the parties. The parties consent to the exercise of personal jurisdiction over
them by any Arbitration Jurisdiction Court and to the propriety of venue of any
Arbitration Jurisdiction Court for the purpose of carrying out this provision;
and they waive any objections that they would otherwise have to the same. No
arbitration under this Agreement shall include, by consolidation, joinder or in
any other manner, any Person other than the parties hereto or thereto and any
Person in privity with or claiming through, in the right of or on behalf of such
a party, unless both of the parties consent in writing. To the extent permitted
by applicable law, no issue of fact or law shall be given preclusive or
collateral estoppel effect in any arbitration hereunder, except to the extent
such issue may have been determined in another proceeding between the parties or
between either of the parties and any person in privity with or claiming
through, in the right of or on behalf of the other party.

           8.03.     Provisional Remedies.  Each party shall have the right to
seek from an appropriate court provisional remedies including, but not limited
to, temporary restraining orders or preliminary injunctions before, during or
after arbitration. Neither party need await the outcome of the arbitration
before seeking provisional remedies. Seeking any such remedies shall not be
deemed to be a waiver of either party's right to compel arbitration. Any such
action shall be brought by the party in any Arbitration Jurisdiction Court. The
parties consent to the exercise of personal jurisdiction over them by courts
located there and to the propriety of venue in such courts for the purpose of
carrying out this provision; they waive any objections that they would otherwise
have to the same; and they waive the right to have any such action decided by a
jury.

ARTICLE IX
TERM AND TERMINATION

           9.01.     Term.  This Agreement shall take effect on the date hereof
and shall remain in effect until all of the obligations of Teltronics hereunder
have been satisfied, unless sooner terminated pursuant to Section 9.02 hereof.

           9.02.     Termination.  This Agreement and the transactions
contemplated hereby may be terminated as follows:

           (a)     By the mutual written consent of the parties; and

15

--------------------------------------------------------------------------------

           (b)     By either Teltronics or Tri-Link, if Tri-Link with respect to
Teltronics, or if Teltronics with respect to Tri-Link, shall have failed to
perform any of its obligations hereunder.

          9.03.      Effect of Termination.  In the event of the termination of
this Agreement pursuant to Section 9.02, this Agreement shall become void and
have no effect, except that the provisions of Articles VI, VII, VIII and X and
any other provision necessary to give effect to such surviving provisions, shall
survive any such termination.

ARTICLE X MISCELLANEOUS

          10.01.      Amendments and Waivers.  Except as otherwise expressly
provided herein, this Agreement shall not be amended or modified in any manner
except by an instrument in writing signed by all of the parties hereto. The
waiver by a party of any condition, or any breach of this Agreement by any other
party, shall not be effective unless in a writing signed by the waiving party,
and no such waiver shall operate or be construed as the waiver of any conditions
other than those expressly identified in the written waiver or of the same or
another breach on a subsequent occasion.

          10.02.      Nonassignability.  All terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement may
not be assigned by either party without the prior written consent of the other;
provided, however, that such consent shall not be required for the assignment by
either party of its rights and privileges hereunder to an Affiliate of that
party (it being understood that no such assignment shall relieve the assigning
party of its duties or obligations hereunder).

          10.03.      No Third Party Beneficiaries.  This Agreement is not for
the benefit of any Person other than the parties and their Affiliates, and no
Person other than Teltronics and Tri-Link and their respective Affiliates shall
have any rights against the parties hereunder.

          10.04.      Rules of Construction.  The headings in this Agreement are
inserted only as a matter of convenience and in no way affect the terms or
intent of any provision of this Agreement. All defined phrases, pronouns, and
other variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular, or plural, as the actual identity of the organization, person,
or persona may require. No provision of this Agreement shall be construed
against any parties hereto by reason of the extent to which such parties or its
counsel participated in the drafting hereof.

          10.05.      Choice of Law.  This Agreement is made and entered into
under the laws of Province of British Columbia (without giving effect to the
principles of conflicts of laws thereof), which law shall govern the validity,
enforceability and interpretation hereof and the performance by parties hereto
of their respective duties and obligations hereunder.

          10.06.      Severability of Provisions.  If any provision of this
Agreement shall be contrary to the internal laws of the Province of British
Columbia or any other applicable law, at



16

--------------------------------------------------------------------------------

the present time or in the future, such provision shall be deemed null and void,
but shall not affect the legality of the remaining provisions of this Agreement.
This Agreement shall be deemed to be modified and amended so as to be in
compliance with applicable law and this Agreement shall then be construed in
such a way as will best serve the intention of the parties at the time of the
execution of this Agreement

          10.07.      Counterparts; Delivery.  This Agreement may be executed in
one or more counterparts. Each such counterpart shall be considered an original
and all of such counterparts shall constitute a single agreement binding all the
parties as if all had signed a single document. The parties acknowledge that
delivery of executed counterparts of this Agreement may be effected by a
facsimile transmission or other comparable means, with an original document to
be delivered promptly thereafter via overnight courier.

          10.08.      Entire Agreement.  This Agreement (including any
schedules, exhibits or other attachments hereto), taken together with the other
Operative Documents, constitute the entire agreement among the parties. This
Agreement and the other Operative Documents supersede all prior and
contemporaneous agreements, statements, understandings, and representations of
the parties, including, without limitation, the e-mail of Sam Ifergan on August
1, 2002. There are no representations, warranties, agreements, arrangements, or
understandings, oral or written between the parties relating to the subject
matter of this Agreement which are not fully expressed herein. The parties agree
that the traditional formulation of the parole evidence rule (whereby extrinsic
evidence may not be used to vary or contradict the unambiguous terms of a
document that represents a final and complete expression of the parties'
agreement) shall govern in any action or proceeding that may arise in connection
with this Agreement.

          10.09.      Last Day for Performance Other Than a Business Day.  In
the event that the last day for performance of an act or the exercise of a right
hereunder falls on a day other than a Business Day, then the last day for such
performance or exercise shall be the first Business Day immediately following
the otherwise last day for such performance or such exercise.

           10.10.     Notices.  All notices, requests, consents, or other
communications required or permitted to be given under this Agreement shall be
in writing, may be delivered in person, by overnight air courier, or by
certified or registered mail (return receipt requested with all fees prepaid),
and shall be deemed to have been duly given and to have become effective upon
the date actually delivered to the parties or their assignees at the following
addresses:

  If to Tri-Link: Tri-Link Technologies Inc.
#301 - 8988 Fraserton Court
Burnaby, British Columbia, Canada V5J 5H8
Attention: Sam Ifergan

17

--------------------------------------------------------------------------------

  If to Teltronics: Teltronics, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida 34243-0446
Attention: Ewen Cameron, President and CEO

The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
section.

          10.11.      Waiver of Jury Trial.  The parties hereto hereby waive
their respective right to trial by jury of any cause of action, claim,
counterclaim or cross-complaint in any action, proceeding and/or hearing brought
by any party hereto against another party hereto on any matter whatsoever
relating to, resulting from, arising out of, or in any way connected with this
Agreement, or any amendment or breach hereof, including, without limitation, any
claim or injury or damage, or the enforcement of any remedy under any law,
statute, or regulation, emergency or otherwise, now or hereafter in effect.

          10.12.      Expenses.  Except as otherwise specifically provided in
this Agreement, each party shall bear and pay all direct costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
hereunder, including filing, registration and applicable fees, printing fees,
and fees and expenses of its own financial or other consultants, investment
bankers, accountants, and counsel.

          10.13.      Further Assurances.  The parties hereto from time to time
after execution of this Agreement, without further consideration, shall execute
and deliver, as appropriate, such documents and take such actions as may be
reasonably necessary or proper to carry out and consummate the transactions
contemplated by this Agreement.

          10.14.      Force Majeure.  Neither party shall be liable for defaults
or delays due to acts of God or the public enemy, acts or demands of government
or any government agency, strikes, fires, flood, accident, or other
unforeseeable causes beyond its control (other than general economic conditions)
and not due to its fault or negligence. Any party desiring to excuse its default
or delay for any such reason shall notify the other party of the cause of such
default or delay within five (5) days after the beginning thereof.

          10.15.      Brokers and Finders.  Each of the parties represents and
warrants that neither it nor any of its officers, directors, employees, or
Affiliates has employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions, or finders' fees in
connection with this Agreement or the transactions contemplated hereby, except
for the Financial Advisory Agreement between Tri-Link and Hargan-Global Ventures
Inc. dated November 13, 2001 (for which Teltronics has no obligations or
liability whatsoever). In the event of a claim by any broker or finder based
upon his or its representing or being retained by or allegedly representing or
being retained by any party, such party agrees to indemnify and hold each other
party harmless of and from any liability in respect of such claim.

          10.16.      Relationship of Parties.  Nothing contained in this
Agreement shall be construed as constituting a partnership or agency
relationship between the parties hereto.

18

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned parties hereby execute this
Agreement as of the date first above written.

  "Teltronics"
Teltronics, Inc.

By: /s/ Ewen R. Cameron

--------------------------------------------------------------------------------

Ewen Cameron
President and CEO  

"Tri-Link"
Tri-Link Technologies Inc.

By: /s/ Sam Ifergan

--------------------------------------------------------------------------------

Sam Ifergan
President








19

--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

When used in this Agreement or in any of the other Operative Documents, the
following terms shall have the meaning here ascribed to them:

"Affiliate" means: (1) any other person directly, or indirectly through one or
more intermediaries, controlling, controlled by or under common control with
such person; (2) any officer, director, partner, employer, or director or
indirect beneficial owner of any 10% or greater equity or voting interest of
such person; or (3) any other person for which a person described in clause (2)
acts in any such capacity.

"Business Day" means any day other than a day which is a Saturday, a Sunday or a
statutory holiday in either British Columbia or Florida.

"Canadian GAAP" means generally accepted accounting principals, as used in
Canada.

"Closing" means the completion of the purchase and sale contemplated by this
Agreement, to take place at the offices of Foley & Lardner, Suite 2700, 100
North Tampa Street, Tampa, Florida, at the Closing Time.

"Closing Time" means 10:00 a.m. Eastern Time on the earlier of May 1, 2003 or
the fifth Business Day following the earliest day on which Tri-Link and
Teltronics have agreed in writing that the Developed Vortex Technology fully
meets the specifications set forth on Exhibit C attached hereto.

"Consent" means any consent, approval, authorization, clearance, exemption,
waiver, or similar affirmation by any person pursuant to any contract, Law,
Order, or permit.

"Conversion Price" has the meaning specified in Section 4.05.

"Conversion Provisions" has the meaning specified in Section 4.05.

"Developed Vortex Technical Information" means the Vortex Technical Information
as constituted at the Closing Time.

"Developed Vortex Technology" means the Vortex Technology as constituted on the
earlier of April 30, 2003 or the date on which Tri-Link and Teltronics agree in
writing that the Vortex Technology fully meets the specifications set forth on
Exhibit C attached hereto, and shall include the MIKET License as amended
pursuant to Section 3.03 of the Agreement and the Operating System License and
the names "Vortex" and "Vortex SE" and any and all Tri-Link Trademarks held at
the Closing Time and any and all other Rights which Tri-Link may hold therein
and/or thereto at the Closing Time.

A-1

--------------------------------------------------------------------------------

"Escrowholder" means Foley & Lardner.

"Existing Vortex Hardware" means the proprietary telephony equipment which
constitutes the Vortex Hardware at the time of execution of this Agreement, one
of two identical embodiments of which, marked "Vortex Hardware @ October 31,
2002", has been delivered by Tri-Link to Teltronics at the time of execution of
this Agreement and the other of which has been retained by Tri-Link.

"Existing Vortex Software" means those proprietary computer programs which
constitute the Vortex Software at the time of execution of this Agreement, the
Source Code for which is contained on each of the two identical CD-ROM's marked
"Vortex SE Software @ October 31, 2002", one of which has been delivered by
Tri-Link to Teltronics at the time of execution of this Agreement and the other
of which has been retained by Tri-Link.

"Existing Vortex Technology" means the Vortex Technology as constituted at the
time of execution of this Agreement, and includes, without limitation, the
Existing Vortex Software and the Vortex Documentation and the Vortex Technical
Information pertaining thereto and to the Existing Vortex Hardware.

"Information" has the meaning specified in Section 7.01(a).

"Initial Tri-Link Certificate" has the meaning specified in Section 5.02(a).

"Intellectual Property" means all intellectual and industrial property and all
rights thereto throughout the world of every nature, whether registered or
unregistered, including, without limitation, copyrights, patents, patent rights,
industrial designs, trade marks, and all applications and registrations for any
of the foregoing and all continuations, divisions, reissues, extensions and
renewals thereof, all trade names, service marks, Internet domain names and
websites, and other trade rights, all license agreements, marketing rights,
moral rights, trade secrets, know-how, formulae, processes, technology,
inventions, engineering and other proprietary processes, source code, object
code, computer programs and other computer software, in whatever media, and
data, databases, specifications, prototypes, designs, records, drawings, and
calculations, licenses, sub-licenses, computer rights, and all other
intellectual or industrial property and all rights thereto throughout the world
and all other proprietary rights or interests, together with all antecedent
derivative works;

"Intellectual Property Rights" in and to the Vortex Software, the Vortex
Hardware, the Vortex Documentation and the Vortex Technical Information, as
constituted at any particular time, means such Rights as are then required to
develop, make, use, sell, lease, rent or license and/or offer for sale, lease,
rent or license and/or have developed, made, sold, leased, rented or sublicensed
and/or offered for sale, lease, rental or sublicense all or any portions of that
Vortex Software, that Vortex Hardware and that Vortex Documentation and any
Vortex Derivative Works, and which arise under or by virtue of: (a) the Vortex
Technical Information, (b) the Vortex Copyrights; and/or (c) the Vortex
Trademarks;

A-2

--------------------------------------------------------------------------------

"Law" means any code, law, ordinance, regulation, reporting or licensing
requirement, rule or statute applicable to a person or its assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.

"Material Adverse Effect" means an event, change or occurrence which,
individually or together with any other substantially contemporaneous event,
change or occurrence, would, in the opinion of a reasonable person knowledgeable
in such matters, impair to an unreasonable degree the financial position,
business or results of operations of such entity or the ability of such entity
to perform its obligations under any Operative Document or to consummate the
transactions contemplated by any Operative Document.

"MIKET License" has the meaning specified in Section 1.06 but as amended
pursuant to Section 3.03.

"Object Code" means a form of software code resulting from the translation or
processing of Source Code by a computer into machine language or intermediate
code, which thus is in a form that would not be convenient to human
understanding of the program logic, but which is appropriate for execution or
interpretation by a computer.

"Operative Documents" means this Agreement, the Teltronics Note, the Joint
Escrow Instructions and the Teltronics Security Agreement.

"Operating System" has the meaning specified in Section 1.06.

"Operating System License" has the meaning specified in Section 1.06.

"Order" means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.

"Person" means and includes any individual, corporation, partnership, firm,
joint venture, syndicate, association, trust, government body, and any other
form of entity or organization.

"Purchase Price" has the meaning specified in Section 4.02.

"Purchased Assets" means the Existing Vortex Technology, the Developed Vortex
Technology and the Vortex Technology Assets.

"Regulatory Authority" shall mean all United States federal and state and
Canadian federal and provincial regulatory agencies having jurisdiction over
Tri-Link and/or Teltronics.

"Rights" means any and all legally enforceable proprietary, possessory, use and
ownership rights, titles and interests (whether beneficial or legal) of all
kinds whatsoever, howsoever and wheresoever arising, and whether partial or
whole in nature.

"Royalty Commitment" has the meaning specified in Section 4.06.

A-3

--------------------------------------------------------------------------------

"Source Code" means a presentation or representation of a computer program,
regardless of the form in which it is stored, from which it is possible to
discern the logic, algorithms, internal structure, operating features and any
other design characteristics of such computer program.

"Teltronics Financial Statements" has the meaning specified in Section 2.04.

"Teltronics Note" has the meaning specified in Section 4.02.

"Teltronics Security Agreement" has the meaning specified in Section 4.03.

"Tri-Link Financial Statements" has the meaning specified in Section 1.07.

"Upgrades" means, in respect of software and related documentation: (a) updates,
comprising new revisions of the software and related documentation, including
corrections and modifications, and (b) upgrades, comprising new releases of the
software and related documentation, including improvements and enhancements.

"U.S. GAAP" means generally accepted accounting principals, as used in the
United States.

"Vortex Copyrights" means any and all copyrights, copyright registrations and
applications for registration, in and to and/or with respect to the Vortex
Software, the Vortex Documentation and any Vortex Derivative Works.

"Vortex Documentation" means, at any particular time, the user manuals,
handbooks, user guides and other written or electronic material relating to the
Vortex Hardware and/or the Vortex Software, as then constitute, whether in
written form or electronic form (and, if in electronic form, both the Source
Code and all Object Code therefor).

"Vortex Derivative Works" means all repairs, corrections, modifications,
revisions, additions, expansions, abridgements, condensations, improvements,
enhancements, translations and/or adaptations (whether complete or incomplete)
of, to, in, based upon or that find support in, the Vortex Software, the Vortex
Documentation and/or the Vortex Technical Information, as the case may be, the
making or preparation of which, if effected without the authorization of the
owner of the copyright therein, would constitute copyright infringement.

"Vortex Hardware" means, at any particular time, the telephony equipment that,
in conjunction with the Vortex Software, as then constituted, enables the
implementation of telephony over a standard Ethernet local area network,
generally in the manner contemplated by the Existing Vortex Technology, and
which has resulted from further development of the Existing Vortex Hardware.

"Vortex Software" means, at any particular time, the Source Code and all Object
Code for those proprietary computer programs that, in conjunction with the
Vortex Hardware, as then constituted, enable the implementation of telephony
over a standard Ethernet local area network, and which have resulted from
further development of the Existing Vortex Software.

A-4

--------------------------------------------------------------------------------

"Vortex Technical Information" means, at any particular time, all information,
data, formulae, know-how, trade secrets, unpatented inventions or improvements,
manufacturing information, technical reports, specifications, quality control
documentation, product design histories drawings and the like which are employed
to develop, make, use, sell, lease, rent or license and/or offer for sale,
lease, rent or license, import and/or export and/or have developed, made, sold,
leased, rented or sublicensed and/or offered for sale, lease, rental or
sublicense, imported and/or exported all or any portions of the Vortex Software,
the Vortex Hardware, the Vortex Documentation and any Vortex Derivative Works,
whether protectable or not as trade secrets or otherwise, including, without
limitation, copies of any standard operating procedures, development and/or
manufacturing protocols, development and/or manufacturing records and research
notebooks.

"Vortex Technology" means, at any particular time, the Vortex Software, the
Vortex Documentation and the Vortex Technical Information, each as constituted
at that time, and all Intellectual Property Rights therein and thereto and in
and to the Vortex Hardware, as then constituted.

"Vortex Technology Assets" means all those tangible and intangible assets
associated with the Existing Vortex Technology and the Developed Vortex
Technology set forth on Exhibit D attached hereto.

"Vortex Trademarks" means any and all trademark registrations and trademark
applications, complete or incomplete, for the marks "Vortex" and "Vortex SE"
held from time to time in any jurisdiction, worldwide.

A-5

--------------------------------------------------------------------------------